Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2018 and 04/06/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Dimitrova (US20090129647). The prior art Dimitrova teaches spectrogram analysis of DNA sequences using a support vector machine. The prior art Dimitrova teaches the limitations “A computer-implemented method of identifying molecular parameters the method comprising: receiving a set of observed frequencies, wherein each of the plurality of frequency sets corresponds to a respective one of the plurality of spectral parameter sets; training a network by analyzing at least the plurality of frequency sets and the plurality of spectral parameter sets.” The secondary prior art Suzuki (US20200349451) teaches the limitations “training a neural network; analyzing, using the trained artificial neural network, the set of observed transition frequencies to predict a set of estimated spectral parameters.” The tertiary prior art Li (US20190286792) teaches the limitations “identifying, by analyzing the 
The combination of Dimitrova, Suzuki, Li, and Stojevic is silent with regard to the limitations “generating a plurality of transition frequency sets and a plurality of spectral parameter sets, wherein each of the respective ones of the spectral parameter sets is generated according to physics-based constraints, and wherein each of the respective ones of the plurality of transition frequency sets is computed by calculating the Hamiltonian of each respective one of the plurality of spectral parameter sets” or the limitations “identify, by a first trained artificial neural network analyzing the set of observed transition frequencies, a Hamiltonian type corresponding to the set of observed transition frequencies” and there is no such evidence which suggests that one of ordinary skill in the art would modify Dimitrova, Suzuki, Li, and Stojevic to generate transition frequency and spectral parameters where the spectral parameters are generated with a physics based constraint and the transition frequency is related to the spectral parameters by the calculation of the Hamiltonian. This is an improvement over the prior that for the determination of molecular parameters to have increased accuracy and to be computationally efficient. By using the observed transition frequency and the neural network trained with the transition frequency sets and spectral parameter sets, an improvement is made to the positive identification of molecular species.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                      

/TARUN SINHA/Primary Examiner, Art Unit 2863